DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of instant application
Claim 1 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
A computer-implemented method for determining user intent for a user natural language expression through natural language inference, the computer-implemented method comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each of an associated plurality of stored example expressions for the intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold to determine whether the intent is representative of the user expression.
A computer-implemented method for determining user intent for a user natural language expression through natural language inference, the computer-implemented method comprising: for each intent of a plurality of stored possible intents, storing a plurality of example expressions for the possible intent; obtaining a user expression in natural language form; for each possible intent of the plurality of stored possible intents, and for each example expression of the pluralities of example expressions for the possible intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold; and responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents.


Claim 8 of instant application
Claim 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor perform actions comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each of an associated plurality of stored example expressions for the intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold to determine whether the intent is representative of the user expression.
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor, causes the computer processor to perform steps comprising: for each intent of a plurality of stored possible intents, storing a plurality of example expressions for the possible intent; obtaining a user expression in natural language form; for each possible intent of the plurality of stored possible intents, and for each example expression of the pluralities of example expressions for the possible intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold; and responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents.


Claim 15 of instant application
Claim 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
An online system comprising: a computer processor; and a non-transitory computer-readable storage medium storing instructions that when executed by the computer processor perform actions comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each of an associated plurality of stored example expressions for the intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold to determine whether the intent is representative of the user expression.
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor, causes the computer processor to perform steps comprising: for each intent of a plurality of stored possible intents, storing a plurality of example expressions for the possible intent; obtaining a user expression in natural language form; for each possible intent of the plurality of stored possible intents, and for each example expression of the pluralities of example expressions for the possible intent: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores; and comparing a score of the selected most applicable intent to a confidence threshold; and responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents.


Claims 2-7, 9-14 and 19-23 are also rejected provisionally on the ground of nonstatutory double patenting as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 22, the claim limitations “receiving the user expression from a second user belonging to a different tenant than the user; and determining that a second intent, different from the intent selected for the user expression when obtained from the user, is a most applicable intent for the user expression when obtained from the second user” are not described in paragraphs [0020]-[0021], [0029] or any other paragraphs of the disclosure.
Allowable Subject Matter
The examiner partially agrees applicant’s arguments regarding to rejections of independent claim 1, 8 and 15, and other dependent claims under 35 U.S.C. 102 and 103. Based on the updated search performed and considering applicant’s remark, claims 1-15 and 19-23 would be allowable if the claim rejections in the sections of “Double Patenting” and “Claim Rejections - 35 USC § 112” are overcome.
Response to Arguments
Applicant's arguments filed 11 have been fully considered.
Applicant' s arguments with respect to claim(s) 22  have been considered but they are not persuasive. Paragraph [0021] recites “the conversation engine 150 may map a natural language expression from a user to different permitted actions for two different tenants”. The statement only supports the claim limitation “receiving the user expression from a second user belonging to a different tenant than the user;” But, it does not support the claim limitation “and determining that a second intent, different from the intent selected for the user expression when obtained from the user, is a most applicable intent for the user expression when obtained from the second user.”
The examiner partially agrees applicant’s arguments regarding to rejections of independent claim 1, 8 and 15, and other dependent claims under 35 U.S.C. 102 and 103. Gabel discloses “The natural language intent interpreter 254 leverages multiple sources of data to drive its inferences, such as model data about entities that interact with the cognitive architecture system 200, lists of natural language references to entities in the concept action network 212, sets of pre-interpreted natural language phrases with their formal intents, formalized and isolatable prior beliefs, contextual and personal clues, and other dynamic data gathered by proactively executing potential queries with Internet enabled services” and “Recognition is primarily driven by natural language related data, such as lists of natural language references to entities in the concept action network 212, sets of pre-interpreted natural language phrases with their formal intents, and formalized and isolatable prior beliefs.” in [0065] and [0068], respectively. Gabel further discloses “example of an unambiguous intent expressed in terms of a concept action network 212” in [0050] and “Given a concept action network 212 and an intent, the planner 214 may automatically reason about the existence of a sequence of concept action network prescribed steps that may service an intent”. Please also note that action objects and concept objects are part of network 212 (Gabel: [0021]-[0023], [0031]). Thus, Gabel does disclose concept action network 212 as a collection of stored example of expressions (Gabel: Table 1). However, the example of expressions in network 212 may not be necessary associated with a given intent as shown in disclosure, FIG. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664